DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 12/21/2021.  Claims 1-14 and 16-27 are pending.
Election/Restrictions
Applicant's election with traverse of Species I. (drawn to Figs. 1-11) in the reply filed on 08/20/2021 is acknowledged.  The traversal is on the ground(s) that the embodiments shown in Figs. 12-13 are details of the first and second supports.  This argument is found to be persuasive.
The requirement is withdrawn, and all figures will be considered, during Examination of claims 1-24.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 12/21/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung (U.S. Pat. 7836902).
Regarding claim 1, Tung discloses an umbrella base 6, comprising: a first support 62 configured to be coupled to a fixed base or ground support 11, the first support 62 comprising a plurality of enclosed apertures 625 (the Examiner notes that the apertures 625 are enclosed between the cover 65 and upper surface 612, as seen in Fig. 4) extending from a first opening on a top surface of the first support 62 to a second opening on a bottom surface of the first support 62 (as seen in Fig. 4); a second support 61 rotatably coupled to the first support 62 (via bearing 66 and hub 622); an actuator 64 pivotably coupled to the second support 61, the actuator 64 comprising: a foot pedal 645 disposed at a first end 642; and a pin 644 disposed at a second end 641 of the actuator 64 opposite the foot pedal 645 (as seen in Fig. 4), the pin 644 having a free end disposed away from the second end 641 of the actuator 64 and a fixed end coupled to the second end 641 of the actuator 64 (as seen in Fig. 4); and a spring 68 disposed between the foot pedal 645 and the second support 61, the spring 68 being configured to bias the pin 644 into any one of the plurality of enclosed apertures 625; where, in use, depressing the foot pedal 645 retracts the pin 644 from any one of the plurality of enclosed apertures 625 and raising the foot pedal 645 returns the pin 644 into one of the plurality of enclosed apertures 625 (as discussed in col. 5, lines 1-4).  
Regarding claim 3, Tung discloses the umbrella base 6, where the second support 61 comprises a slot 602 that surrounds the pin 644 in at least a locked configuration (as seen in the top-view, shown in Fig. 5).  
6, where the pin 644 comprises a narrowed region adjacent to the free end (as seen from top-view, in Fig. 5).
Regarding claim 25, Tung discloses an umbrella base 6, comprising: a first support 62 configured to be coupled to a fixed base 11, the first support 62 comprising a plurality of apertures 625 extending from an opening on a surface 621 of the first support 62; a second support 61 rotatably coupled to the first support 62 (via bearing 66 and hub 622), the second support 61 including a slot 602 (as seen in the top-view, shown in Fig. 5); an actuator 64 coupled with the second support 61, the actuator 64 comprising: a first portion 642; and a second portion 641 disposed away from the first portion 642; a pin assembly disposed at the second portion 641, the pin assembly including a pin 644 having a free end disposed away from the second portion 641 of the actuator 64, the pin 644 being secured to the second portion 641 of the actuator 64 by a removable clip (as seen in Fig. 4 below); where lowering the first portion 642 retracts the free end of the pin 644 from any one of the plurality of apertures 625 and allows rotation of the second support 61 relative to the first support 62; where raising the first portion 642 with the slot 602 vertically aligned above any one of the plurality of apertures 625 inserts the free end of the pin 644 into any one of the plurality of apertures 625 by extension through the slot 602 and prevents rotation of the second support 61 relative to the first support 62 (as discussed in col. 5, lines 1-4).





    PNG
    media_image1.png
    831
    526
    media_image1.png
    Greyscale

Claim(s) 19 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volin (US 8,807,513).
	Regarding claim 19, Volin discloses an umbrella base, comprising: a first support 55 configured to be coupled to a fixed base or ground support 56, the first support 55 comprising a plurality of apertures (see openings between teeth 101) extending from an opening on a surface of the first support 55 (see opening between 71 and 55); a second support 71, 93 75); an actuator 54,64,72b pivotably coupled to the second support 71 (via pin 73b), the actuator 54,64,72b comprising: a controller 54 disposed at a first end (i.e. top of the actuator 54,64,72b); and a pin assembly 98b disposed at a second end of the actuator 54,64,72b opposite the controller 54, the pin assembly 98b including a pin having a free end disposed away from the second end of the actuator 54,64,72b and a fixed end secured to the second end of the actuator 54,64,72b by a clip 67; the fixed end of the pin 98b positioned above the second support 97; where the controller 54 is configured to retract the free end of the pin 98b from any one of the plurality of apertures (as seen in Fig. 5B); where the controller 54 is configured to insert the free end of the pin 98b into any one of the plurality of apertures (also seen in Fig. 5B).
	Regarding claim 21, Volin discloses the umbrella base, further comprising an umbrella pole mount 89, where the clip 67 is secured to an inner periphery of the actuator 54,64,72b between the inner periphery and the umbrella pole mount 89 such that the clip 67 is retained on the second end (i.e. bottom end) of the actuator 54,64,72b.
	Regarding claim 22, Volin discloses the umbrella base, where the pin 98b extends through a slot (see opening between ears 96b) in the second support 71 and into any one of the plurality of apertures of the first support 55 to prevent the umbrella base from rotating (as seen in Fig. 5B).
	Regarding claim 23, Volin discloses the umbrella base, where the slot (opening between ears 96b) is oriented in a direction transverse to the rotational axis (i.e. vertical axis) of the second support 71.

Allowable Subject Matter
Claims 2, 4, 6-14, 16-18, 20, 24, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot, in view of the new grounds of rejection, disclosed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        23-Mar-22

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632